Citation Nr: 1025153	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  07-13 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for degenerative joint 
disease L4-L5 and L5-S1 (claimed as a back injury and disc bulge 
and referred to hereinafter as a "low back disability").


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1975 to August 1975 
and from June 1991 to April 1992.  He also served on active duty 
for training (ACTDUTRA) from April 1989 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

Additional pertinent evidence was received in February 2010 and 
June 2010.  As the Veteran has waived its review by the RO in the 
first instance, the Board will consider it here.  See 38 C.F.R. § 
20.1304.


FINDINGS OF FACT

1.  In a January 2002 rating decision, the RO denied the 
Veteran's application to reopen a claim of service connection for 
a low back disability.  He was notified of the decision and of 
his appellate rights, but did not appeal that determination.

2.  The evidence received subsequent to the January 2002 RO 
rating decision does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
a low back disability.


CONCLUSIONS OF LAW

1.  The RO's January 2002 rating decision denying the Veteran's 
application to reopen his claim of entitlement to service 
connection for a low back disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 
(2009).

2.  New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a back disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims held that 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

In the context of claims to reopen, the Court has clarified that 
VA must notify a claimant of both the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, 
the Secretary is required to look at the bases for the denial in 
the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.

Here, the Veteran was notified by letter dated in April 2003 of 
the evidence required to reopen his claim, the elements for 
establishing service connection, and the Veteran's and VA's 
respective duties for obtaining evidence.  In June 2003 and June 
2004, the RO issued rating decisions finding that new and 
material evidence had not been received to reopen the claim.  A 
letter dated in November 2004 again notified the Veteran of the 
evidence required to reopen his claim, the elements for 
establishing service connection, and the Veteran's and VA's 
respective duties for obtaining evidence.  The RO issue another 
rating decision finding that new and material evidence had not 
been received to reopen the claim in June 2005.  This decision 
was confirmed in a March 2007 statement of the case (SOC).  In 
July 2009, the Veteran was notified by letter of the evidence 
required to reopen his claim, the elements for establishing 
service connection, which elements were found insufficient when 
his claim previously was denied, and the evidence not of record 
necessary to substantiate those elements.  This letter also 
notified him of his and VA's respective duties for obtaining 
evidence as well as how VA determines disability ratings and 
effective dates if service connection is awarded.

Given the above, the Board finds that VA's duty to notify was not 
satisfied prior to the initial decision by the AOJ.  The duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Instead, such notice errors may be cured by 
issuance of a fully compliant notice, followed by readjudication 
of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a SOC or supplemental statement of the case 
(SSOC), is sufficient to cure a timing defect).

The notice timing error in this case essentially has been cured.  
After complete notice was provided, the Veteran's claim was 
readjudicated by way of a SSOC in December 2009.  The Veteran was 
given ample opportunity to respond.  He further was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, the timing error did 
not affect the essential fairness of the adjudication and it is 
not prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records as well as providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's available service treatment records 
and service personnel records and notified him of its findings 
that additional service treatment records and service personnel 
records are unavailable.  VA also has obtained the Veteran's VA 
treatment records.  The Veteran has submitted additional service 
treatment records and VA treatment records.  He was afforded a VA 
medical examination with respect to his claim in May 2009.

The Board notes that the Veteran waived RO consideration of the 
service treatment records and VA treatment records he submitted 
in February 2010 and June 2010.  Since then, neither the Veteran 
nor his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence necessary 
for a fair adjudication of the claim that has not been obtained.  
Hence, the Board finds that all necessary development has been 
accomplished, and no further action is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Therefore, appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Application to Reopen

In a November 1999 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for a low back 
disability because there was no evidence that this disability was 
related to service.  His application to reopen his claim was 
denied in a January 2002 rating decision because there was no new 
and material evidence regarding this unestablished fact.  The 
pertinent evidence of record at the time of the January 2002 
rating decision included the Veteran's available service 
treatment records and service personnel records; treatment 
records from the VA Medical Center (VAMC) in Dublin, Georgia, 
dated from May 1994 to October 2001; treatment records from the 
VAMC in Augusta, Georgia, dated from December 1993 to June 1994; 
a July 1994 VA general medical examination report; a July 1997 VA 
general medical examination report; and a statement from D.M., 
the Veteran's significant other.

The Veteran was notified of the RO's January 2002 rating decision 
and of his appellate rights in February 2002.  He did not appeal 
the decision, and as such it became final based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a), 20.1103.  However, the Secretary shall 
reopen and readjudicate a final decision that has been disallowed 
if new and material evidence pertaining to the claim is 
submitted.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).

New evidence means evidence not previously submitted to agency 
decision makers.  38 C.F.R. § 3.156(a).  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened and must raise a reasonable possibility of 
substantiating the claim.  Id.  For the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Subsequent to the January 2002 rating decision, evidence related 
to the Veteran's low back disability was associated with the 
claims file.  This evidence included numerous service treatment 
records and service personnel records; treatment records from the 
VAMC in Dublin, Georgia, dated from February 2002 to May 2010; 
treatment records from the VAMC in Augusta, Georgia, dated from 
June 2005 to May 2009; a March 2003 VA household status or 
permanent need for regular aid and attendance examination report; 
a February 2004 VA neurological disorders, miscellaneous 
examination report; and a May 2009 VA spine examination report.

Most of the service treatment records associated with the claims 
file after the January 2002 RO rating decision was issued, 
including those regarding a back injury the Veteran sustained on 
ACTDUTRA in May 1989, previously were considered by the RO.  
These records are redundant of previously submitted evidence.  
The additional service treatment records and service personnel 
records do not mention the Veteran's back.

The treatment records from the Dublin, Georgia, VAMC dated from 
February 2002 to May 2010; treatment records from the Augusta, 
Georgia, VAMC dated from June 2005 to May 2009; March 2003 VA 
household status or permanent need for regular aid and attendance 
examination report; and February 2004 VA neurological disorders, 
miscellaneous examination report reflect the Veteran's continued 
assessment and treatment for low back problems.

The May 2009 VA spine examination report documents the current 
nature, extent, and severity of the Veteran's low back 
disability.  It also documents the examiner's conclusion that he 
cannot determine whether or not the Veteran's current back 
disability is related to the low back injury he sustained in-
service in 1989 without resorting to mere speculation.

The Board finds that the evidence associated with the claims file 
since the January 2002 rating decision is new in that it was not 
considered as part of a previous adjudication of the Veteran's 
claim.  However, none of it is material.  Some of the evidence, 
such as the Veteran's additional service treatment records and 
service personnel records, does not pertain to the Veteran's low 
back.  This evidence therefore does not relate to the claim, let 
alone an unestablished fact necessary to substantiate it.  The 
rest of the evidence consists largely of descriptions of the 
Veteran's symptomatology and course of treatment.  It thus does 
not raise a reasonable possibility of substantiating the claim.  
Indeed, absent is any indication that the Veteran's low back 
disability is related to service, whether to the back injury he 
sustained on ACTDUTRA in 1989 or otherwise.  The May 2009 VA 
spine examination report documents the examiner's opinion that so 
indicating would require resorting to mere speculation.  In this 
regard, the Board notes that it is not required to reopen the 
Veteran's claim solely because he was afforded a VA examination.  
Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007).  When it is 
determined that reopening a claim is not warranted, as is the 
case here, the adequacy of any VA examination provided is moot.  
Id. (distinguishing such circumstances from those present in Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007)).

Having determined that the above considered evidence is new but 
not material pursuant to 38 C.F.R. § 3.156(a), the Veteran's 
claim of entitlement to service connection for a back disability 
cannot be reopened.


ORDER

New and material evidence not having been received, the 
application to reopen the claim of entitlement to service 
connection for a back disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


